DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Reply filed 9/28/2021. 
Claims 1-8 are pending.
Previous rejections under 35 USC 103 are maintained and recited below.
Response to Arguments
Applicant's arguments filed 9/28/2021 have been fully considered but they are not persuasive. Applicant argues (1) the art of record, Robinson US 2016/0160139, is not enabled. 
Applicant’s argument is not persuasive. First, the cited publication, now an issued patent, is presumed enabled as discussed by applicant. While this presumption is rebuttable, Applicant’s arguments are not persuasive. Each of the factors discussed by applicant are addressed below. First, it is noted that the disclosed process is substantially the same process as claimed in the instant application and hydrodesulphurization, the primary chemical reaction disclosed, is well known in the art.  This discussed factors include: 
Undue Experimentation, Claim Breadth. Listed in the analysis as not a significant factor. Examiner agrees. 
Undue Experimentation, Nature of the Invention. Applicant argues that because the process is a catalytic chemical process, this factor weighs against enablement of the reference. Examiner disagrees. The mere fact that the process is a chemical catalytic process does not touch on the enablement of the specific reference. 
Undue Experimentation, the state of the prior art: Applicant argues this factor is neutral to slightly negative. Given the state of the art of hydroprocessing, including varying feeds, Examiner agrees that this factor is neutral.
 Undue Experimentation, Skill in the Art. Listed in the analysis as a neutral factor. Examiner agrees. 
Undue Experimentation, Level of Predictability. Applicant argues that the level of predictability of heavy hydrocarbon hydrotreatment is low and weighs against enablement in Robinson. Examiner disagrees. Robinson teaches the hydrotreating process with sufficient specificity with respect to the feed properties, detailed catalyst including a list of suitable hydrotreating catalyst described in the art (0061), and narrow range of effective hydrotreating conditions (0064), to enable one to perform the process. It is unclear what lacking that renders this hydrotreatment process not enabled.
Undue Experimentation, Amount of Direction. Applicant references (1) the catalyst material in example 1 being too general, example 1 lacking LHSV and hydrogen rate, and listing of broad operation conditions; and (2) the use of “vacuum resid feed stream” in a non-conventional manner. Applicant also argues (3) Figure 1 includes “significant and important process teachings” and that examiner disregards these teachings with no express teaching by Robinson. This is not persuasive. Robinson provides sufficient teaching of the catalyst, including a number of suitable examples listed in referenced patents. Robinson teaches the vacuum residue stream with sufficient specificity as discussed in the arguments section of the previous action. Robinson explicitly teaches that the feed may include or may not include additional feeds. The process is disclosed in the specification and claims as including optional features, some of which are exemplified in the figure, but the references is not limited to the exemplified figure, but for all it teaches, including those embodiments not depicted. 
Undue Experimentation, Number of Result Determinative variables. Applicant argues that result determinative variables render the art inherently unpredictable, including reactor, catalyst selection, and operating conditions. These are all variables that are well known in the art and can be selected by one of ordinary skill in the art, are sufficiently disclosed in the specification, and are the same variables which require selection in the instant application. While only one prophetic examples is given, which 
In view of the factors discussed, Examiner does not find the presumption of enablement is overcome. Each of these factors presented, outside the arguments around the illustrative embodiment figure 1 and example 1, equally apply to the instant application. Robinson teaches hydrotreating a feedstream under a given set of conditions. It is typical to include a range of operating conditions and within the skill of one in the art to design within the conditions based on specific feed treated and products desired. Robinson teaches using a commercial hydrotreating catalyst sufficiently detailed and provides a number of example catalysts. With respect to the feedstream with optional co-feeds, the presence of optional co-feedstreams and examples using such does not negate the teachings of treating the feedstream alone and the lack of an example of a specific embodiment without co-feed does render the process not enabled. 
Applicant further argues, if found enabled, the resid feed of Robinson is not the same as claimed. This argument was presented and addressed in the previous action. 
Applicant further argues, if found enabled, the feed of Robinson requires a blend because one of the figures shows a blend. Again, this argument was presented and addressed in the previous action. The art is not limited to specific embodiments therein and the art clearly teaches that the additional feed streams are optional.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2016/0160139) in view of Bonnell (US 4,017,382) and Parkash (Surinder Parkash, Refining Processes Handbook, Chapter 2 Distillate Hydrotreating, pp 29-61 (Elsevier 2003)).
claims 1, 2, 7, and 8, Robinson teaches a method for making a low sulfur marine bunker fuel (i.e. a product heavy marine fuel oil) (0010), comprising: contacting a vacuum resid feed stream having at least 2,000 ppm sulfur (the vacuum resid is a Feedstock Heavy Marine Fuel Oil as explained below) with a hydrogen containing gas (i.e. a quantity of  Activating Gas mixture) in the presence of a hydrotreating catalyst under effective hydrotreating conditions to reduce the sulfur (0010). The hydrotreated resid is blended with 0-60% of other components to produce a product bunker fuel (0010-0011;0023; see 0025-39).  The blending step is optional and when not selected the hydrotreated effluent alone makes up the bunker fuel.
With respect to the vacuum resid corresponding to the Feedstock Heavy Marine Fuel Oil, Robinson teaches treating a resid stream having a boiling points as defined in 0041-0051, such as an IBP of at least 250 C and a FBP of at most 845 C, with only hydrotreatment to remove sulfur “without substantial cracking” to produce a marine product that may meet the standards of a residual marine fuel under ISO 8217:2017 (compare ISO 8217 table 2 with Robinson 0025-0039, 0052, table 1, table 4). Given the resid material is within the boiling range of a residual marine fuel oil, and the effluent produced from hydrotreating with minimal cracking meets the standards for a residual marine fuel under ISO 8217, the resid stream is interpreted as a Feedstock Marine Fuel Oil. 
Robinson is silent regarding the exemplary or a required vanadium, nickel, or aluminum plus silicon content of the vacuum resid. 
However, Robinson teaches wherein the feed is subject to hydrotreating to reduce sulfur with minimized cracking under the same conditions claimed with the same catalytic components to produce a product having properties meeting the product specifications claimed (see Table 4; 0025-0039, 0052 and see discussion of claim 4 below). It is expected that the feed Vanadium, nickel, and silicon plus aluminum content of the feed would fall within the range claimed given a 
	Robinson fails to teach wherein the Reaction System comprises two or more reactor vessels wherein said reactor vessels are configured in a matrix of at least 2 reactors by 2 reactors.
However, the use of multiple reactors in parallel and series is well known in the art. For example, Bonnell teaches a process for the hydrodesulphurization of residual oil in a plurality of catalyst zones, which include reactors or beds within a reactor (abstract; figure 3; col. 4, line 24+). There are at least three sections or four or more sections, which includes four or six (col. 4, line 63+; col. 5, line 50+). The reactors are connected to allow switchable reactors that may be taken offline, regenerated or replaced, and placed back online. The reactors are configured to allow parallel flow or series flow or a combination thereof (see valve configuration in figure 3). Each section can have the same or different catalyst (col. 4, line 30+). The process allows continuous and uninterrupted operation which never requires an interruption of flow (col. 5, lines 59+; throughout). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a matrix of at least three switchable reactors for the desulfurization and hydrotreatment of the feedstock in the process of Robinson as taught in Bonnell for the benefit of extending the runtime of the process. 
Robinson is silent regarding separating the hydrotreated effluent into a liquid component and bulk gaseous components; and further separating any residual gaseous components and by-product hydrocarbon components from the Product Heavy Marine Fuel Oil.
However, Robinson discloses wherein the initial boiling point of the final product after hydrotreating the vacuum resid may be at least 250ºC or even an initial boiling point of at least 310ºC (0042). The hydrotreating reaction will knowingly produce gases such as hydrogen 
Parkash provides an example of known separation techniques for separating hydroprocessed effluent, including vapor liquid separation in a hot high pressure separator to remove a hydrogen rich gas for recycle from a liquid effluent, followed by separation of the liquid effluent in a low pressure hot separator to remove additional vapor from the liquid effluent. The liquid effluent is then passed to e.g. a fractionation column to separate lighter produced fractions from heavier product. See figure 2-5; pages 50-54).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to separate the hydrotreated effluent in the process of Robinson using known separation techniques for separating gases streams from the 310+ boiling fraction in Robinson as taught in Parkash to obtain the desired initial boiling point of the hydrotreated resid product.  It is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results. MPEP 2143. 
With respect to claim 3, Robinson provides only one feedstock example. The feedstock is a resid having the following conditions: 
a kinematic viscosity at 50C of 400-550 cSt (table 1) (determined using ISO 3104 according to par. 0032-33), which falls within the claimed range of 180-700 mm2/s; 
a density at 15C of 900-1000 kg/m3 (table 1) (determined using ISO 3675 or 12185 according to par. 0034-35), which falls within the range of a maximum of 991-1010 kg/m3; and 
a Conradson carbon residue of 4-7 wt. % (table 1) (method not provided), which falls within the range of less than 20 mass %.

Robinson is silent regarding the exemplary or a required CCAI, aged sediment content the vacuum resid. 
However, Robinson teaches wherein the feed is subject to hydrotreating to reduce sulfur with minimized cracking under the same conditions claimed with the same catalytic components to produce a product having properties meeting the product specifications claimed (see Table 4; 0025-0039, 0052 and see discussion of claim 4 below). It is expected that the feed CCAI and aged sediment of the feed would fall within or overlap the range claimed given a product having the same CCAI, flash point, and aged sediment. 
With respect to claim 4, Robinson teaches wherein the product has the following properties (0025-0039; 0052):
a kinematic viscosity at 50C  (ISO 3104) of at most 400 (0032) , which overlaps the claimed range;
a density at 15 C (ISO 3675 or ISO 12185) of at least 870 or at most 1,000 kg/m3 (0034-0035), which overlaps the claimed range;
a CCAI (ISO 8217) of 880 or less (0038), which encompasses the claimed range; 
a flash point (ISO 2719) of at least 60 C (0052); 
a sediment content and oxidation stability after aging (both ISO 10307-1) of less than 0.1 wt.% (0052);
a carbon residue--micro method (ISO 10370) of 4.99 wt. % (table 4), which falls within the claimed range; and
a Vanadium content of 4 mg/kg (table 4);
an aluminum plus silicon (ISO 10478) content of e.g. 8 mg/kg (table 4), which falls within the claimed range. 
With respect to the method of determining micro carbon content, aged sediment content and aluminum plus silicon, the art does not expressly tech using ISO 10370, 10307-2, or 10478, respectively. However, it is expected that the value measured or calculated in the art was determined by an appropriate method which would achieve substantially the same results. 
With respect to claim 5, Robinson teaches wherein the catalyst materials comprises a Group VIII metals such as Ni and/or CO and a Group VIB metal such as Mo and/or W; optionally a porous inorganic oxide catalyst carrier such as , alumina, silica, titania, calcium oxide, strontium oxide, barium oxide, among others (0060-0062). The hydrogen-containing (treat) gas can be either pure hydrogen or a gas containing at least 50 vol. % to at least 90% hydrogen, optionally in addition to one or more other gases (e.g., nitrogen, light hydrocarbons such as methane, and the like, and combinations thereof) (0065). This includes wherein the hydrogen pressure is greater than 80% of the treat gas pressure.
A prima facie case of obviousness is established when a prior art range encompasses, overlaps, touches or lies inside a claimed range. MPEP 2144.05; see also MPEP 2131.
With respect to claim 6, Robinson teaches a ratio of hydrogen to feed in the range of 500-100,000 scfb, which falls within the claimed range; a total pressure from 300-3000 psig, which falls within the claimed range; a temperature of 550-800F, which falls within the claimed range; and an LHSV of 0.1-20 hr-1, which overlaps the claimed range (0064).  
A prima facie case of obviousness is established when a prior art range encompasses, overlaps, touches or lies inside a claimed range. MPEP 2144.05; see also MPEP 2131.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771